                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

AMANDA P. AND CASEY P. AS                    §
PARENTS/GUARDIANS/NEXT                       §
FRIENDS OF T.P., A MINOR                     §
INDIVIDUAL WITH A                            §
DISABILITY,                                  §       CIVIL NO. 6:19-CV-00197-ADA
Plaintiff,                                   §
                                             §
v.                                           §
                                             §
COPPERAS COVE INDEPENDENT                    §
SCHOOL DISTRICT,                             §
Defendant.                                   §

      ORDER GRANTING DEFENDANT’S MOTION FOR JUDGMENT ON THE
      ADMINISTRATIVE RECORD AND DENYING PLAINTIFFS MOTION FOR
              JUDGMENT ON THE ADMINISTRATIVE RECORD

       Before the Court is Defendant’s Motion for Judgment of the Administrative Record (ECF

No. 34), Plaintiffs’ Motion for Judgment on the Administrative Record (ECF No. 35), Plaintiffs’

Response to Defendant’s Motion (ECF No. 36), Defendant’s Response to Plaintiffs’ Motion

(ECF No. 37), Defendant’s Reply (ECF No. 38), and Plaintiffs’ Reply (ECF No. 39). After

carefully reviewing the parties’ briefs, case file, and applicable law, the Court has determined

that Defendant’s Motion should be GRANTED, and Plaintiffs’ Motion should be DENIED for

the reasons set forth below.

                                     I. BACKGROUND

       This case is about Copperas Cove Independent School District’s (“CCISD”) alleged

denial of T.P.’s (“Student”) right to a free appropriate public education (“FAPE”) by failing to

provide Student with comparable services as required under the Individuals with Disabilities

Education Act (“IDEA”). ECF No. 35 at 3.



                                                 1
       Before Student’s family moved to Texas, Student attended public school in North

Carolina. A.R. at 667. Student was in general education classes, “Participating with

Accommodations” in math, reading, science, social studies, and writing. Id. at 634–35. Student

had an Individualized Education Program (“IEP”) to address his disabilities that included Other

Health Impairment (“OHI”) for Attention Deficit Hyperactivity Disorder (“ADHD”) and a

Speech Impairment (“SI”). Id. at 629–47. Student received thirty minutes of speech services

twelve times per grading period. Id. at 635. Student received five, fifteen-minute sessions per

week of resource help in writing, and five, thirty-minute sessions per week in reading. Id.

   A. Second Grade

       On September 27, 2017, Student enrolled in the second grade at an elementary school

within CCISD after the family moved to Texas due to military transfer. A.R. at 11, ¶ 25; A.R. at

648. The CCISD elementary school received Student’s IEP and evaluations from his previous

school in North Carolina. Id. at 875. Student’s special education case manager and special

education teacher ensured that Student received services comparable to his North Carolina IEP

when he enrolled. Id. at 2222:10–13; A.R. at 2255:14–2256:18.

       On October 20, 2017, CCISD held a Transfer Admission Review Dismissal (“ARD”)

Committee meeting. Id. at 648–83. The meeting consisted of a Review of Existing Evaluation

Data (“REED”). Id. at 648. This REED review includes: (1) a review of evaluations and

information provided by the parents of the child; (2) performance on curriculum-based, local or

state assessments, and classroom-based observations; and, (3) observations by teachers and

related service providers. Id. The ARD Committee concluded that Student exhibited a need for

specially designed instruction in the areas of reading comprehension and language arts, as well

as math. Id. at 678. CCISD addressed Student’s individual needs accommodating him with



                                                2
support in language arts, reading, math, social studies, and science. Id. at 668. Student’s goals

and accommodations remained comparable to what he received in North Carolina. Id. at

2256:12–18.

       On October 27, 2017, Student’s Schedule of Services” became effective. Id. at 673. The

Schedule of Services included general education in language arts and writing for forty-five

minutes per day, and math for forty-five minutes per day. Id. Special education included math

support for thirty minutes per day and specialized reading support for thirty minutes per day. Id.

Speech therapy was provided thirty minutes, five times per six-week grading period in the

speech therapy room. Id. at 674. CCISD used the Fountas & Pinnell Assessment (“F&P”) to

assess a student’s progress in reading skills. Id. at 2026:19–22. F&P is a curriculum-based,

criterion-referenced assessment that tests reading skills. Id. at 2026:15–2027:1. At the beginning

of the year, Student was assessed at an F&P Level F and a comprehension level of E. Id. at

2030:20–25; A.R. at563; A.R. at 2031:1–3; A.R. at 563.

       On January 30, 2018, the ARD Committee reviewed Student’s levels of performance and

noted the he still struggled with his reading fluency. Id. at 708–20. Amanda P. and Casey P.

(“Parents”) expressed a desire for dyslexia testing, but CCISD suggested, and Parents agreed to

conduct a dyslexia screening instead. Id. at 709, 711. A CCISD Reading Interventionist

conducted the dyslexia screening on February 15, 2018. Id. at 967–74. On April 6, 2018, a

Revision ARD Committee meeting convened to discuss the results of the screening. All parties

agreed that Student would undergo dyslexia testing, and Parents provided consent. Id. at 721.

The dyslexia assessment test, conducted on May 18, 2018, revealed that Student qualified for

dyslexia services. Id. at 551–53.




                                                3
       At the end of the school year, Student’s progress reports showed that he made progress

on all IEP goals and received passing grades in all academic areas. Id. at 793; A.R. 22, ¶ 101.

Student’s end of the year F&P testing on May 23, 2018, demonstrated objective progress in

reading. A.R. at 2031; 563; A.R. 27 at 27, ¶ 133).

   B. Summer of 2018

       On July 18, 2018, Parents requested an Independent Educational Evaluation (“IEE”) of

Student by Jason Craig in all areas of suspected disability and need, including but not limited to

Autism, Specific Learning Disability, Other Heath Impairment, Occupational Therapy, Assistive

Technology, and any other area of suspected disability. A.R. at 1071. CCISD contracted with

Mr. Craig as the evaluator for the psychoeducational IEE and Believe Pediatric Therapy Services

for the speech IEE. Id. at 1062.

       Parents provided Student tutoring through the Sylvan Learning Center over the summer,

and the military provided Applied Behavior Analysis (“ABA”) services. Id. at 23. Despite the

150 hours of one-on-one instruction, Student did not demonstrate gains in learning when he

returned for third grade. Id.

   C. Third Grade

       On September 17, 2018, CCISD held an ARD Committee meeting and determined that

Student qualified for dyslexia services. Id. at 750. The services were to be provided in the

general education setting during the school year. Id. Student received 45 minutes per day, four

days per week, dyslexia instruction using the Wilson Reading System along with resource and

inclusion services. Id. at 746; A.R. at 17776: 18–20. Student also received the use of assistive

technology daily as needed and thirty minutes of speech therapy, four times per six-week grading

period. A.R. at 746–47.



                                                4
       Student’s IEP identified weaknesses in reading fluency and comprehension, in writing

legibly, and in math with the expanded form of numbers and word representation of numbers. Id.

at 728–30. Student made progress in developing reading skills toward grade level. Id. at 659,

728.

       Parents expressed concern over Student’s handwriting at the ARD Committee Meeting

on September 17, 2018. CCISD’s Reading Specialist offered to allow Student to stay after school

to practice his handwriting with her. Id. at 750; A.R. at 1735:7–1736:20.

   D. Parents Request Due Process Hearing

       Three days after the ARD Committee meeting, Parents filed a request for a due process

hearing with the Texas Education Agency. A.R. at 67–84. The due process hearing was held

December 12-14, 2018, before Special Education Hearing Officer (“SEHO”) Ray E. Green. Id. at

4. In the due process proceedings, Parents alleged that CCISD committed procedural and

substantive violations of the IDEA and denied Student a FAPE. Id. at 4. Parents alleged that

CCISD failed to evaluate Student in all areas of suspected disability, failed to identify him as

eligible for special education services as a student with a Specific Learning Disability (“SLD”),

improperly denied Parents an IEE at CCISD’s expense, and denied speech therapy and

phonics/reading comprehension services during his first month in school for second grade. Id. at

4, ¶¶ 1–5.

       Following the three-day hearing, the SEHO issued a decision concluding that Parents did

not meet their burden to show that CCISD’s program for Student failed to provide a FAPE, or

CCISD violated the IDEA. Id. at 48. Despite the SEHO finding that the findings of facts and

conclusions of law weighed in favor of CCISD, the SEHO granted Parents relief. Id. at 1–64.




                                                5
         The SEHO ruled against Parents on every issue raised at the due process hearing,

including: (1) CCISD did not violate the IDEA and deny Student a FAPE; (2) CCISD did not

violate the IDEA by failing to evaluate Student in all areas of suspected disability and need; (3)

CCISD did not violate the IDEA by failing to grant Parents’ request for an Independent

Educational Evaluation; (4) CCISD did not fail to identify Student as eligible for special

education and related services; and (5) CCISD did not violate the IDEA by failing to provide

Student with comparable services in speech therapy and phonics/reading comprehension

intervention. Id. at 58. The SEHO confirmed that Parents did not meet their burden of proof. Id.

at 59.

         The SEHO ordered CCISD to convene an ARD Committee meeting to provide an

appropriate plan for the provision of services to Student during the 2019 summer to address

Student’s deficits in Basic Reading, Reading Fluency, Reading Comprehension, and Written

Comprehension. ECF No. 1-2 at 62. Student attended CCISD’s Ranger Reading Camp between

July 10 and July 25, 2019. ECF No. 34-1 at 13. In addition to the Camp, CCISD provided

Student daily dyslexia services. Id. Student also worked on Reading and Language Arts goals

contained in his IEP. Id. CCISD complied with the SEHO’s order to provide summer dyslexia

support to Student. Id. Two months after the start of the 2019-2020 school year, Student moved

back to North Carolina. Id.

    E. Procedural Background

         On March 7, 2019, Parents sued CCISD on behalf of Student, appealing the decision of

the SEHO. ECF No. 1 at 1. Plaintiffs challenged the following findings of the SEHO: (1) the

Hearing Officer’s finding that no procedural violations of the IDEA occurred; (2) the Hearing

Officer’s finding that no substantive violations of the IDEA occurred; (3) CCISD did not deny



                                                6
Student a FAPE; (4) CCISD did not violate the IDEA; (5) the Hearing Officer’s rejection of an

award for compensatory educational services; and (6) the Hearing Officer’s rejection of an award

to Parents’ reimbursement in the amount of $7,451.00 for summer academic tutoring services.

Id. at 51–52. The Parties filed cross-motions for summary judgment on February 21, 2020. See

Pls.’ Mot. J. A.R.; Def.’s Mot. J. A.R. The Parties have fully briefed this dispute.

                                     II. LEGAL STANDARD

       The purpose of the IDEA is to ensure children with disabilities receive a “free appropriate

public education (FAPE) that emphasizes special education and related services designed to meet

their unique needs and prepare them for further education, employment, and independent living.”

20 U.S.C. § 1400(d)(1)(A). All school districts within Texas must comply with the IDEA.

Cypress-Fairbanks Indep. Sch. Dist. v. Michael F., 118 F.3d 245, 247 (5th Cir. 1997). The IDEA

requires states to educate children with disabilities “in the least restrictive environment consistent

with [the child's] needs . . . ” Teague Indep. Sch. Dist. v. Todd L., 999 F.2d 127, 128 (5th Cir.

1993). The IDEA does not require the school district to provide the best possible FAPE, “nor one

that will maximize the child's educational potential.” Michael F., 118 F.3d at 247. Instead, the

“FAPE must be tailored to each disabled child's needs through an ‘individualized education

program,’ (“IEP”) which is a written statement prepared [by a committee consisting of] a

‘qualified’ and ‘knowledgeable’ school district representative, a teacher, the child's parents or

guardians, and, when appropriate, the child himself.” El Paso Indep. Sch. Dist. v. Richard R.,

567 F. Supp. 2d 918, 925 (W.D. Tex. 2008) (citing 20 U.S.C. § 1414(d)(1)(B)). In Texas, the

committee responsible for preparing a student's IEP is the ARD committee.

       Under the IDEA, any party aggrieved by the SEHO’s findings and decisions may bring

suit in district court. 20 U.S.C. § 1415(i)(2)(A). “Under the IDEA, a federal district court’s



                                                  7
review of a [SEHO’s] decision is ‘virtually de novo.’” Adam F. ex rel. Robert J. v. Keller Indep.

Sch. Dist., 328 F.3d 804, 808 (5th Cir. 2003). The court should afford the SEHO’s findings “‘due

weight,’ but the district court must arrive at an independent conclusion based on a preponderance

of the evidence.” Id. As a result, even though the court is ruling on summary judgment, the

existence of a disputed material fact will not defeat a summary judgment motion. Reyes v. Manor

Indep. Sch. Dist., No. A-14-CA-00469, 2016 WL 439148, at *4 (W.D. Tex. Feb. 2, 2016).

        The IDEA presumes a school district’s IEP is appropriate. White ex rel. White v.

Acension Parish Sch. Bd., 343 F.3d 373, 377 (5th Cir. 2003). The party challenging the IEP

bears the burden of showing the IEP was inappropriate under the IDEA. Richardson Indep. Sch.

Dist. v. Michael Z., 580 F.3d 286, 292 n.4 (5th Cir. 2009). A district court should not substitute

its “own notions of sound educational policy for those of the school authorities which [it]

review[s].” Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist., Westchester Cty. v. Rowley, 458

U.S. 176, 206 (1982). To that end, a district court’s task is to determine whether a school district

complied with the IDEA and not to second-guess their educational decision making. R.H. v.

Plano Indep. Sch. Dist., 607 F.3d 1003, 1010 (5th Cir. 2010).

                                         III. ANALYSIS

        When reviewing a SEHO’s decisions, district courts make two determinations. First,

courts determine whether the school district complied with the IDEA’s procedural requirements.

The second inquiry is to determine whether a student’s IEP is reasonably calculated to provide

meaningful educational benefits. Rowley, 458 U.S. at 177. Plaintiffs allege Defendant denied

Student a FAPE by violating both the procedural safeguards and substantive provisions of the

IDEA.




                                                 8
   A. Procedural Violations

       The existence of a procedural violation does not automatically entitle a plaintiff to relief.

Adam J. v. Keller Idep. Sch. Dist., 328 F.3d 804, 811–12 (5th Cir. 2003). A plaintiff must also

show substantive harm precipitating from the procedural violation. Id. Under the IDEA, a

plaintiff must show that the procedural violation: (1) impeded the child’s right to a FAPE; (2)

significantly impeded the parents’ opportunity to participate in the decision-making process

regarding the provision of a FAPE; or (3) caused a deprivation of educational benefits. 20 U.S.C.

§ 1415(f)(3)(E)(ii). Parents allege CCISD committed, and the SEHO erred in not finding a

procedural violation in Student’s IEP reevaluation.

       Parents argue that since Student was eligible for special education when he started school

at CCISD in 2017, the Court should look to the IEP reevaluation procedural requirements for

guidance. ECF No. 35 at 17. Under the requirements, the IDEA requires school districts to

reevaluate a student, in general, “if the local educational agency determines that the educational

or related services needs . . . of the child warrant a reevaluation; or if the child’s parents or

teacher requests a reevaluation.” 20 U.S.C. § 1414(a)(2). The IEP reevaluation shall occur not

more frequently than once a year, but it shall occur every three years. Id. “School districts must

seek to evaluate students with suspected disabilities within a reasonable time after the school

district is on notice of facts or behavior likely to indicate a disability.” Dallas ISD v. Woody, 865

F.3d 303, 320 (5th Cir. 2017).

       Additionally, the school must coordinate with the previous schools when a child with

disabilities transfers from one public school to another. 34 C.F.R. § 300.304(c)(5). At the same

time, if conducting a reevaluation, the evaluation must be sufficiently comprehensive to identify




                                                 9
all of the child’s special education and related service needs, whether or not commonly linked to

the disability category in which the child has been classified. 34 C.F.R. § 300.304(c)(6).

       Parents argue that CCISD had notice of the possibility that Student had an SLD in

reading and writing when Student moved into the school district from North Carolina. ECF No.

35 at 18. The school in North Carolina provided CCISD with an IEP and an evaluation that noted

Student’s specialized instruction requirements in the areas of reading and writing. Id.

Furthermore, Student’s teachers within CCISD reported that Student failed to make appropriate

progress in reading. Id. Parents subsequently requested an evaluation for reading disability. Id.

       Instead of following the required procedures and conducting a fully comprehensive test,

CCISD conducted a dyslexia “screener” on Student. Id. Later in the semester, CCISD conducted

a general education dyslexia assessment rather than a full evaluation for an SLD. Id.

       Parents contend that Student finally received a full SLD evaluation when CCISD

consented to Parents’ request for an independent evaluation by Jason Craig at the end of 2018.

Id. at 19. In Mr. Craig’s formal evaluation of Student, Mr. Craig recommended Student be found

eligible for special education and related services as a student with an SLD in basic reading,

reading fluency, reading comprehension, and written expression. Id. at 20. Student was only

receiving general education dyslexia interventions at the time, and Parents contend that those

services do not constitute special instruction under the IDEA. Id. at 19. Because of the failure by

CCISD to provide a sufficiently comprehensive evaluation, Parents contend that CCISD denied

Student an IEP that contained specialized instruction individualized to Student’s disabilities and

needs. Id. at 20. Thus, CCISD deprived Student of educational benefits and impeded Student’s

right to a FAPE. Id. at 20.




                                                10
         In their response, CCISD makes three main counterarguments. First, CCISD argues that

they were not on notice that the evaluations or the IEP from the North Carolina school were

deficient in any way. ECF No. 37 at 6. CCISD had no evidence to suggest that the IEP was

deficient. Id. CCISD points out that the statute only requires CCISD to conduct a reevaluation

every three years, unless the parent and school district agree the reevaluation is necessary. Id.;

See also 20 U.S.C. § 1414(a)(2). The school in North Carolina conducted the initial evaluation of

Student two years before moving to CCISD. CCISD contends that they complied with the statute

when they relied upon Student’s prior school evaluations and the IEP when creating their own

IEP.

         Second, CCISD argues that they timely and appropriately evaluated Student for dyslexia.

ECF No. 37 at 8. CCISD points out that the IDEA only requires an evaluation when the district

suspects that a student has a disability and needs special education. Id. Courts then require that

the school evaluate within a reasonable time after receiving notice of any behavior that likely

indicates a disability. Id. at 8–9. In this case, Parents first raised the concern for dyslexia at the

end of January 2018 and requested a dyslexia evaluation from CCISD. Id. at 9.1 Parents concern

constituted a notice of possible disability, so CCISD initiated a dyslexia screener within two

weeks. Id. at 10. When the screener indicated reasons to suspect dyslexia, CCISD agreed to

conduct the formal dyslexia testing in the middle of May 2018. Id. The assessment determined

that Student qualified for services due to dyslexia, so CCISD started Student’s dyslexia

instruction the following school year. Id. CCISD contends that these facts suggest that CCISD

conducted the tests without unreasonable delay. Id. at 11.



1
 CCISD explained that dyslexia screeners in its district occur during a student’s first-grade year because schools
have exposed students to reading instruction by that point. The North Carolina school did not conduct a dyslexia
screen despite displaying language problems before Student moved to Texas. ECF No. 37 at 9.

                                                         11
        Lastly, CCISD argues that the evaluation by Jason Craig does not support Parents’

claims. Id. at 12. CCISD contends that Mr. Craig lacked credibility because he recommended

accommodations already provided by CCISD to Student. Id. Specifically, CCISD highlights that

Mr. Craig (1) did not know that Student already received special education services, (2) had not

seen Student’s existing IEP, and (3) acknowledged that the CCISD’s accommodations were

appropriate. Id. at 12–13.

        In their reply, Parents make three counterpoints. First, Parents point out that CCISD

committed a procedural violation when CCISD delayed dyslexia testing by instead conducting

the dyslexia screener. ECF No. 39 at 4. The procedural violation by CCISD resulted in an eight-

month delay in Student’s new IEP. Id. As a result, Student suffered substantive harm through a

denial of services. Id. Second, Parents contend that CCISD committed a second violation when

CCISD conducted the limited assessment for dyslexia as opposed to evaluation for an SLD. Id.

While Parents point out that CCISD’s dyslexia assessment in May 2018 did not meet the

reevaluation requirements, they do not point to any specifics or explain how they substantively

harmed Student. Id. Lastly, Parents contend that Mr. Craig’s evaluation was credible because the

SEHO made numerous findings of fact regarding his evaluation and testimony and awarded

relief to Parents. Id. at 5.

        The Court finds that Parents did not show substantive harm to Student from a procedural

violation. Moreover, the Court finds that CCISD complied with its obligations under the IDEA.

First, although Parents assert that CCISD violated the IDEA procedures when they conducted the

dyslexia screener, Parents failed to show that the steps taken by CCISD were inappropriate given

the facts and circumstances. Specifically, Student’s teacher did not see any indications that

Student had dyslexia over the first three months of class. A.R. at 2067:2–2068:3. CCISD



                                              12
conducted the screener instead of the dyslexia testing because the dyslexia testing is a long

process. Id. at 1723:18–1724:1. It is CCISD’s policy to first conduct a screener and follow up

with a test only if needed. While the district must provide the student with a FAPE, deference

must be given to the District with respect to the means and method of providing the FAPE. The

Court’s only proper inquiry is if CCISD ultimately violated the IDEA, not to assess whether a

better system exists. See Rowley, 458 U.S. at 206. Thus, CCISD did not violate the procedural

requirements by conducting the dyslexia screening before the dyslexia test.

       Second, although Parents assert that CCISD violated the IDEA procedures because of the

eight-month delay for the new IEP, Parents fail to show that CCISD acted with unreasonable

delay. See Dallas ISD v. Woody, 865 F.3d 303, 320 (5th Cir. 2017) (stating that a three-month

period of time between notice and evaluation was reasonable). While the delay in this case is

longer than the three-month period in Woody, CCISD justified their delay because of (1) holding

the dyslexia screening (A.R. at 1345–51), (2) conducting the ARD Committee meeting accessing

the results of the screening (A.R. at 1196; A.R. at 721–25), (3) conducting the dyslexia test (A.R.

at 551–53), (4) convening for summer break (A.R. at 925–26), and (5) conducting the ARD

meeting to access the results of the dyslexia test (A.R. at 727–756).

       In contrast, Parents did not dispute any of the specific justifications made by CCISD. The

facts provided to the Court suggest reasonableness, with neither CCISD nor Parents reacting with

unreasonable delay. See Dallas ISD, 865 F.3d at 320. While the reevaluation time from start to

finish may have prevented Student from receiving meaningful benefits, CCISD justified their

decision-making process without any objections. Id. Moreover, CCISD was not idly standing by

during this delay. On the contrary, as described above, CCISD acted reasonably, albeit not in the

exact sequence Parents preferred. What is considered to be a reasonable time must be evaluated



                                                13
in context of surrounding circumstances. See Woody, 865 F.3d at 317–19. Here, the District,

following the steps outlined above, “offer[ed] an IEP reasonably calculated to enable a child to

make progress appropriate in light of the child’s circumstances.” Endrew F., 137 S.Ct. at 999.

Accordingly, the Court finds that CCISD complied with the IDEA’s timeliness requirement

because CCISD justified the reevaluation process.

       Finally, even though Parents contend that the dyslexia evaluation constitutes a procedural

violation, they failed to show the deficiency of this evaluation. Parents point to statements made

in the Independent Educational Evaluation (“IEE”) by Mr. Craig, recommending that Student be

found eligible for special education. However, the record shows that CCISD was already

providing the specific recommendations from Mr. Craig, including information checking, small-

group instruction, checking for understanding, repetition, and practicing. A.R. at 1932:1–

1933:13; A.R. at 1939:4–16. Parents must show the substantive harm that occurred from the

alleged procedural violation. Based on the record, CCISD already built in all the recommended

accommodations that Student needed to improve his performance. Without further evidence, the

Court cannot conclude that CCISD deprived Student of an educational benefit, impeding his

right to a FAPE. Accordingly, Parents have not shown by a preponderance of the evidence that

CCISD impeded Student’s right to a FAPE or that CCISD caused a deprivation of educational

benefits.

       Because Parents have failed to show a procedural violation of the IDEA, the Court need

not discuss whether the violation led to substantive harm. However, in an abundance of caution,

the Court will nevertheless address the substantive appropriateness prong of the IDEA.




                                               14
   B. Substantive Violations

       For a school district “to meet its substantive obligation under the IDEA [to a child], [the]

school district must offer [the child] and IEP [that is] reasonably calculated to enable [the] child

to make progress appropriate in light of the child’s circumstances.” Endrew F. ex rel. Joseph F.

v. Douglas Cty. Sch. Dist. RE-1, 137 S.Ct. 988, 999 (2017). To this end, the child’s IEP “must be

appropriately ambitious in light of his circumstance.” Id. at 1000.

       The Fifth Circuit identifies four factors to analyze and determine whether a school district

substantively denied a student a FAPE:

       (1) the program is individualized on the basis of the student’s assessment and
       performance; (2) the program is administered in the least restrictive environment;
       (3) the services are provided in a coordinated and collaborative manner by the key
       “stakeholders”; and (4) positive academic and non-academic benefits are
       demonstrated.

Cypress-Fairbanks Indep. Sch. Dist. v. Michael F., 118 F.3d 245, 253 (5th Cir. 1997) The Fifth

Circuit has not specified how a district court must weigh the Michael F. factors. Richardson

Indep. Sch. Dist. v. Michael Z., 580 F.3d 286, 293 (5th Cir. 2009). Instead, the factors are general

indicators of the IEP's appropriateness intended to guide a district court in the inquiry of whether

an IEP provided an educational benefit. Id. at 294.

       1. Student’s IEP was sufficiently individualized on the basis of his assessment and
          performance.

       Under IDEA, the IEP is the “means by which special education and related services are

tailored to the unique needs of a particular child.” Endrew F., 137 S. Ct. at 994. The IEP should

include a statement of the child’s “present levels of academic achievement and functional

performance (“PLAAFP”). 34 C.F.R. § 1414(d)(1)(A)(i). The PLAAFP includes “how the

child’s disability affects the child’s involvement and progress in the general education

curriculum.” Id. The IEP should also include “a statement of measurable annual goals, including


                                                 15
academic and functional goals,” along with a “description of how the child’s progress toward

meeting the annual goals . . . will be measured.” Id. The IEP must describe the “special education

and related services . . . that will be provided so that the child may “advance appropriately

toward attaining the annual goals” and, when possible, “be involved in and make progress in the

general education curriculum.” Id.

       An IEP is sufficiently individualized when multiple assessments are conducted of the

student, the ARD committee considers these assessments and parent and teacher input in

developing the student’s IEP, accommodations and modifications are made based on the

student’s test performance and parent input, and the IEP goals are revised or added to based on

the new assessment data. Z.C. v. Killeen Indep. Sch. Dist., No. W:14-CV-086, 2015 WL

11123347, at *6 (W.D. Tex. Feb. 17, 2015).

       Parents argue that Student’s IEP was not individualized while he was in second or third

grade. EFC No. 21, 22. In second grade, when CCISD received evaluation results from the North

Carolina school, Parents contend that CCISD did not include those evaluations in Student’s new

IEP. Id. at 21. Specifically, CCISD did not provide any targeted individual instruction or include

any baseline performance information. Id. As a result, Student’s PLAAFP statements are generic

and unclear, and the IEP contains deficient goals. Id. In third grade, after Student’s dyslexia

assessment, Parents contend that CCISD did not individualize the PLAAFP because CCISD did

not incorporate the word dyslexia within the PLAAFP statement. Id. at 23. As a result, Student’s

IEP goal for reading became more generic, less individualized, and less ambitious than his

second-grade plan. Id.

       In their response, CCISD argues that Student’s PLAAFP statements directly related to his

individualized goals in his IEP in both second and third grade. ECF No. 14. Specifically,



                                               16
Student’s PLAAFP statements related to reading weaknesses in fluency and comprehension. Id.

Student made progress on these IEP goals as indicated on his final report card for second grade.

Id. at 14–15. In their reply, Parents argue that Student’s second-grade reading goals for the year

were unrealistic and unattainable. When CCISD adjusted Student’s IEP in third grade, Student’s

PLAAFP did not even mention that he had dyslexia.

       The Court finds that Parents failed to meet their burden that Student’s IEP was not

sufficiently individualized. Moreover, the record shows that Student’s IEP was sufficiently

individualized. Student’s second-grade PLAAFP statement includes a description of how

Student’s disability affected his involvement and progress. A.R. at 657–83. The PLAAFP

included measurable annual goals with detailed descriptions of how Student could obtain these

goals. Id. Specifically, Student’s goals included a reading goal that targeted fluency and

comprehension, and a writing goal that addressed legibility, punctuation, and capitalization. A.R.

at 664–65. Student’s PLAAFP provided specific services, including specialized instruction in

reading for thirty minutes per week. A.R. at 673. When Student’s dyslexia assessment results

came back, CCISD modified the IEP goals, and they provided different services. A.R. at 728–36.

Accordingly, the Court finds that Student’s IEP was individualized and that the first Michael F.

factor weighs in favor of CCISD.

       2. Student’s IEP was administered in the least restrictive environment.

       Parents concede that this factor is not at issue in this proceeding. ECF No. 35 at 26. The

Court agrees. Accordingly, the second factor weighs in favor of CCISD

       3. Student’s IEP was coordinated and collaborative.

       This factor is satisfied when a variety of individuals, including persons with personal

relationships to the student and school district employees, work together to develop the student’s



                                               17
IEP. Michael F., 118 F.3d at 253. A party challenging the implementation of an IEP must show

more than a de minimus failure to implement all elements of that IEP. Houston Indep. Sch. Dist.

v. Bobby R., 200 F.3d 341, 349 (5th Cir. 2000). Instead, the challenging party must demonstrate

that the school board or other authorities failed to implement substantial or significant provisions

of the IEP. Id. With this approach, the school districts are afforded some flexibility in

implementing IEPs, but they are still held accountable for material failures. Id.

       Parents argue that Student’s IEP was not coordinated or collaborative while Student was

in second and third grade because the staff members did not communicate educational

programing, the parents could not collaborate during the ARD process, and the parents could not

participate in the development of Student’s educational plan. ECF No. 35 at 24–26.

       In the District’s response, CCISD argues that the evidence indicates extensive

participation between CCISD and Parents. ECF No. 37 at 16. Additionally, CCISD contends that

the record shows that CCISD included Parents in multiple meetings with CCISD to discuss

Student’s programming. Id. at 17. In their reply, Parents point out that a complete lack of

communication existed between the members of the CCISD staff who were implementing

Student’s IEP. ECF No. 39 at 9.

       The Court finds that CCISD provided educational services in a coordinated and

collaborative manner. The record shows that CCISD worked with Parents to ensure a smooth

transition from North Carolina to CCISD. A.R. at 2256:1–11. Parents actively participated in

every ARD Committee meeting and indicated agreement at the end of each one. A.R. at 678–

680; 698; 707; 709–711; 723; 752–753. Student’s educational plan included substantial

participation by various professionals. A.R. at 648–756. CCISD provided progress reports that

allowed teachers and Parents to monitor progress. A.R. at 793–859. Parents did not show the



                                                18
Court how CCISD failed to implement substantial or significant provisions of the IEP due to

various communication errors by CCISD staff. The Court is persuaded that sufficient

coordination and collaboration took place in implementing Student’s educational services.

Accordingly, the Court finds that the third factor weighs in favor of CCISD.

       4. Student’s IEP demonstrated some educational and academic benefit.

       Although no factor is dispositive, this fourth factor “is ‘one of the most critical factors in

[the Michael F.] analysis.’” R.P. ex rel. R.P. v. Alamo Heights Idep. Sch. Dist., 703 F.3d 801,

814 (5th Cir. 2012) (citing Houston Idep. Sch. Dist. V. V.P. ex rel Juan P., 582 F.3d 576, 588

(5th Cir. 2009)). Courts determine whether academic and non-academic benefits resulted from a

student’s IEP by looking to the progress or regress of the individual student, rather than by

comparison to the academic progress achieved by the student’s peers. Bobby R., 200 F.3d at 349.

       The Bobby R. court found that academic benefits were shown where the student’s test

scores improved and the student progressed grade levels each year. Id. at 349–50. Notably, the

court found that the fourth factor was met where only an educational benefit had been

demonstrated. Similarly, courts have found that the fourth factor is met where only non-

academic benefits are demonstrated. A.B. v. Clear Creek Indep. Sch. Dist., No. 4:17-CV-2382,

2018 WL 4680564, at *5 (S.D. Tex. Sept. 28, 2018), aff’d, 787 F.App’x 217 (5th Cir. 2019).

       Parents argue that Student did not make meaningful progress in reading in either second

grade or third grade. ECF No. at 11–13. Specifically, Parents point to Student’s test scores

through both the F&P assessment and iReady. Id. at 10. In F&P, Student began second grade at

level F, which is equivalent to an early first-grade level. Id. Halfway through third grade,

Student scored at a Level H, which is equivalent to “meeting expectations” for a student in first




                                                19
grade at mid-year. Id. at 13. Parents contend that this lack of progress indicates that Student

showed de minimus academic benefit. Id.

       In its response, CCISD contends that Parents are looking at the results of the academic

progress from a narrow scope. ECF No. 37 at 19–21. Specifically, CCISD admits that Student

had significant reading deficiencies, but Student received academic and non-academic benefits

from his specialized instruction. Id. at 19. The reading scores showed objective progress, and

Student also showed improvement in his math and writing skills. Id. at 20. Overall, Student made

appropriate academic, behavioral, and social progress in light of his unique circumstances. Id. at

21.

       In their reply, Parents focus on the lack of meaningful progress in Student’s reading

scores. ECF No. 39 at 10. Parents point to the testimony of a dyslexia expert who testified that

she would have expected more progress than what CCISD documented. Id.

       The Court finds that Student demonstrated positive academic and non-academic benefits.

While Student’s progress in reading was slower than expected, Student did make objective

improvements and showed progress in other areas of school. A.R. at 660, 731; A.R. at 2290:17–

20; A.R. at 2262:15–24; A.R. at 2279:6–14; A.R. at 2264:15–2268:8. When looking at the

results as a whole, Student demonstrated objective progress in all areas. Accordingly, the Court

finds that Parents failed to show, by a preponderance of the evidence, that CCISD denied a

FAPE due to a lack of progress in academic and non-academic areas. Accordingly, the Court

finds that the fourth factor weighs in favor of CCISD.

       For these reasons, the Court finds that CCISD complied with the substantive

requirements of the IDEA.




                                               20
                                      IV. CONCLUSION

       Because of the foregoing reasons, the Court finds that CCISD complied with the

procedural and substantive requirements of the IDEA. Accordingly, the Court GRANTS

Defendant’s Motion for Judgment of the Administrative Record and DENIES Plaintiffs’ Motion

for Judgment on the Administrative Record. Pursuant to Federal Rule of Civil Procedure 58, the

Court will issue its Final Judgment in a separate Order.

SIGNED this 14th day of April 2020.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE




                                                21
